DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on August 31, 2021 is acknowledged. Accordingly claim 1-10 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wankmueller et al (hereinafter “Wankmueller”) U.S. Patent Application Publication No. 2010/0125516 A1 in view of Law et al (hereinafter “Law”) U.S. Patent Application Publication No. 2015/0134540 A1 and further in view of Lim U.S. Patent Application Publication No. 2017/0017937 A1.
As per claims 1 and 6, Wankmueller discloses a method for outputting a virtual code, which is generated from a payment card, on a mobile terminal, the method comprising:
connecting, through short-range wireless communication, the payment card that does not have a display screen with a mobile terminal that has a display screen (see fig. 1, which discloses mobile device 102; 0042, which discloses that “For example, in the case of a MasterCard payment card, the static card verification code 506 may be the MasterCard CVC number printed on the back face of a MasterCard credit or debit card.”; 0017);
receiving, through the connected short-range wireless communication, by a virtual code output application installed or embedded in the mobile terminal, the virtual code from the payment card (0016, which discloses that “In a typical example transaction, a customer may purchase products or services from the merchant 108 by interacting with a payment application (installed in or on the mobile device 102) to cause the generation of a static VPAN on the mobile device 102. In some embodiments, the payment application also generates an expiration date associated with the static VPAN.  In some embodiments, the payment application also generates a dynamic account validation code.”; 0017); and
outputting, by the virtual code output application, the virtual code on the display screen of the mobile terminal (0016, which discloses that “The VPAN, the expiration date, and the dynamic account validation code are provided to a clerk operating a point of sale terminal, who keys in the information as if it were being copied from a normal payment card.”; 0017),
wherein the virtual code is generated as a code, which is matched to a real card number, through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server (see fig. 5, which discloses VPAN 502; PAN 504 including card verification code 506; counter 508.”; 0041), and
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0043, which discloses that “Each VPAN 502 is also associated with one or more counters 508.  The counter may, for example, increment each time a VPAN 502 is used in a transaction.  As discussed above in conjunction with FIG. 1, the counter 508 is used to confirm the likely validity of a dynamic value generated by a payment application in a mobile device when and transmitted from a mobile device to a merchant and then from the merchant to the payment provider 110 in an authorization request.”).
Alternatively Law discloses the method:
wherein the virtual code is generated as a code, which is matched to a real card number, through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server (0069, which discloses that “If the dynamic data received on the funding card issuing server matches the expected value computed by the server for the card, the authentication of the payment credentials is deemed successful and the payment authorisation can continue.”; 0078, which discloses that “The virtual card issuer verifies the virtual card numbers and authorisation codes.  For all the matching records, the virtual card issuer retrieves the associated funding card numbers and authorisation codes and sends the data to the funding card issuer for settlement via the virtual card issuer acquiring bank.”);
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0142, which discloses that “The ATC is a counter that is initially set to a random value between "0" or "1000" and increments with each transaction.”; 0241; 0076).
Alternatively Kim discloses the method:
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0072, which discloses that “If the payment processing information is not received, then in operation 311, the electronic device 100 may determine whether a specific condition is met.  The specific condition may include, for example, a lapse of a set period of time (e.g., a predetermined time or count down after the payment related information is outputted or transmitted.”; 0145)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Saylor and incorporate a method wherein the virtual code is generated as a code, which is matched to a real card number, through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server; wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed in view of the teachings of Law and/or Lim in order to facilitate transaction and enhance security.
 
As per claim 2, Wankmueller further discloses the method, wherein the virtual code output application is activated when the short-range wireless communication is made between the payment card and the mobile terminal as the virtual code output application is ran in background in the mobile terminal (0012; 0017; 0043).

As per claim 3, Wankmueller discloses a method for outputting a virtual code, which is generated from a payment card, on a mobile terminal, the method comprising:
synchronizing, by a virtual code output application installed or embedded in the mobile terminal that has a display screen, time of an encryption algorithm through wireless communication between a virtual code output application and the payment card that does not have a display screen (0043, which discloses that “”The shared secret key may be used to encrypt a dynamic value transmitted from the mobile device.  The payment provider 110 may use the shared secret key, in conjunction with the counter 508, to decrypt the dynamic value from the mobile device 102 to ascertain the authenticity of the transaction request.  Each VPAN 502 is also associated with a VPAN expiry date 510.  The VPAN expiry date 510 may be set when the VPAN 502 is originally issued or assigned to a cardholder, and limits the period in which the VPAN 502 may be used in transactions.”);
receiving, by the virtual code output application, an encrypted code generated from the payment card, wherein the encrypted code is obtained by encrypting the virtual code generated from the payment card based on the synchronized encryption algorithm (0043, which discloses that “”The shared secret key may be used to encrypt a dynamic value transmitted from the mobile device.  The payment provider 110 may use the shared secret key, in conjunction with the counter 508, to decrypt the dynamic value from the mobile device 102 to ascertain the authenticity of the transaction request.  Each VPAN 502 is also associated with a VPAN expiry date 510.  The VPAN expiry date 510 may be set when the VPAN 502 is originally issued or assigned to a cardholder, and limits the period in which the VPAN 502 may be used in transactions.”);
decrypting, by the virtual code output application, the encrypted code to the virtual code based on the encryption algorithm (0017, which discloses that “In some embodiments, such as embodiments operable in electronic commerce environments, the customer may cause the payment application in the mobile device to display a VPAN, expiration date and dynamic account validation code on a display device of the mobile device 102.  The customer may read the information from the display device and then key in that data into a Web page on a computer to complete the ecommerce transaction.”); and
outputting, by the virtual code output application, the virtual code on the screen (0016, which discloses that “The VPAN, the expiration date, and the dynamic account validation code are provided to a clerk operating a point of sale terminal, who keys in the information as if it were being copied from a normal payment card.”; 0017),
wherein the virtual code is generated as a code matched to a real card number through a virtual code generating function stored in the payment card, at every unit count, and is used to detect the real card number in a financial company server or a virtual token verifying server (see fig. 5, which discloses VPAN 502; PAN 504 including card verification code 506; counter 508.”; 0041); and
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0043, which discloses that “Each VPAN 502 is also associated with one or more counters 508.  The counter may, for example, increment each time a VPAN 502 is used in a transaction.  As discussed above in conjunction with FIG. 1, the counter 508 is used to confirm the likely validity of a dynamic value generated by a payment application in a mobile device when and transmitted from a mobile device to a merchant and then from the merchant to the payment provider 110 in an authorization request.”).
Alternatively Law discloses the method comprising:
synchronizing, by a virtual code output application installed or embedded in the mobile terminal that has a display screen, time of an encryption algorithm through wireless communication between a virtual code output application and the payment card that does not have a display screen (0107, which discloses that “The mobile device 501 receives the encrypted virtual card payload, decrypts the encrypted communication and extracts the virtual card details (e.g. the virtual card PAN and other card details).”);
decrypting, by the virtual code output application, the encrypted code to the virtual code based on the encryption algorithm (0107, which discloses that “The mobile device 501 receives the encrypted virtual card payload, decrypts the encrypted communication and extracts the virtual card details (e.g. the virtual card PAN and other card details).”);
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0142, which discloses that “The ATC is a counter that is initially set to a random value between "0" or "1000" and increments with each transaction.”; 0241; 0076)
Alternatively Lim discloses the method:
wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed (0072, which discloses that “If the payment processing information is not received, then in operation 311, the electronic device 100 may determine whether a specific condition is met.  The specific condition may include, for example, a lapse of a set period of time (e.g., a predetermined time or count down after the payment related information is outputted or transmitted.”; 0145)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Wankmueller and incorporate a method comprising: synchronizing, by a virtual code output application installed or embedded in the mobile terminal that has a display screen, time of an encryption algorithm through wireless communication between a virtual code output application and the payment card that does not have a display screen; decrypting, by the virtual code output application, the encrypted code to the virtual code based on the encryption algorithm and wherein the unit count is set as a specific time interval and changed as the specific time interval is elapsed in view of the teachings of Law and/or Lim in order to facilitate transaction and enhance security.

As per claim 4, Wankmueller further discloses the method, wherein the encryption algorithm is matched to an encryption rule every time (0043).

As per claim 5, Wankmueller further discloses the method, wherein the payment card generates a plurality of detailed codes through a plurality of detailed code generating functions (see fig. 5; 0008; 0019); and 
generates the virtual code by combining the plurality of detailed codes through a detailed code combining function (0008; 0013; 0016; 0019),
wherein the detailed code generating function and the detailed code combining function are included in the virtual code generating function, and wherein the plurality of detailed codes include: a first code to set a starting point of detecting a storage position (0008; 0013; 0016; 0019); and 
a second code to set a search path to the storage position from the starting point according to a specific searching scheme (0008; 0013; 0016; 0019).

As per claim 7, Wankmueller further discloses the method, wherein the plurality of detailed codes include:
a first code generated based on a first count (see fig. 5; 0043); and
a second code generated based on a second count, wherein the first count is the number of unit counts elapsed from an initial time point at which the virtual code generating function is ran in a virtual code verifying server (0043),
wherein the second count is the number of unit counts elapsed from a time point at which a real card number of a specific user is issued (0043), and
wherein the generating of the at least one detailed code includes:
applying the virtual security code to the second count or the number of counts elapsed from a current time point (0019).

As per claims 8 and 9, Wankmueller further discloses the method, further comprising:
providing, by the virtual code output application, the virtual code to a clipboard (0015; 0017), 
wherein the virtual code provided on the clipboard is input to an online payment page in response to an operation of a user (0017).

As per claim 10, Wankmueller further discloses the method, further comprising:
providing, by the virtual code output application, the virtual code to a clipboard (0015; 0017),
wherein the virtual code provided on the clipboard is input to an online payment page in response to an operation of a user (0017).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 10, 2021